Citation Nr: 1608740	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-24 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  Entitlement to an initial rating in excess of 30 percent for bilateral pes planus.

3.  Entitlement to an initial rating in excess of 10 percent for left ankle, status post partial tear anterior tibial fibular ligament.

4.  Entitlement to an initial compensable rating for right ankle strain.  


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from January 2007 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the VA Regional Office (RO) in San Diego, California.  Jurisdiction of the Veteran's appeal is with the RO in Oakland, California.  

In a June 2014 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified (NOS); depressive disorder, NOS and lumbar strain, and also granted an increased rating of 30 percent for the bilateral pes planus.  Regarding the service connection issues, as those were granted in full, such are not on appeal.  As for the increased rating issue, since that does not constitute a full grant of the benefits sought, that claim remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board observes that in her substantive appeal, the Veteran reported that her claim for service connection for an acquired psychiatric disorder, to include anxiety/depression, had been forgotten.  However, as noted above, such issue has already been granted.  


FINDINGS OF FACT

1.  The Veteran has not had tinea pedis at any time since filing her claim for compensation.

2.  The bilateral pes planus has not resulted in pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.

3.  The left ankle, status post partial tear anterior tibial fibular ligament has not resulted in marked limitation of motion.

4.  The right ankle strain has not resulted in moderate limitation of motion; limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion; or the involvement of two or more major joints.


CONCLUSIONS OF LAW

1.  Tinea pedis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  The criteria for an initial rating in excess of 30 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Code (DC) 5276 (2015).

3.  The criteria for an initial rating in excess of 10 percent for left ankle, status post partial tear anterior tibial fibular ligament have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5024, 5271 (2015).

4.  The criteria for an initial compensable rating for right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71 Diagnostic Codes (DCs) 5003, 5024, 5271 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's June 2010 Quick Start Pre-Discharge claim notified her regarding the type of evidence necessary to establish her claims.  She was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims for higher initial ratings arise from her disagreement with the initial ratings following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for assigning a disability rating.  See Dingess/Hartman, 19 Vet. App. 473.

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured an examination in furtherance of her claims.  A pertinent VA examination was obtained in March 2011.  38 C.F.R. § 3.159(c)(4).  The VA examination obtained in this case is sufficient, as the examiner conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorders.  Although the examination for the service-connected joint disabilities is over three years old, the Veteran has not reported a worsening since the examination.  As there is no evidence of worsening since the last VA examination, a remand for a new VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2015).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's STRs show that her November 2006 enlistment examination revealed clinically abnormal skin; athlete's foot was noted.  The Veteran again complained of athlete's foot in April 2008 and May 2008; the diagnosis both times was tinea pedis.  The remainder of the Veteran's STRs are silent for any diagnosis of tinea pedis.  

The Veteran was afforded a VA examination in March 2011.  She reported that the onset was in May 2008.  She reported having sweaty feet with peeling/cracked skin during heat exposure.  It had reportedly improved since onset and the Veteran had no current treatment.  Following examination, although the examiner reported that the diagnosis was tinea pedis, the examiner opined that the Veteran's symptoms had resolved and she had no condition at that time.  

The Veteran's post-service treatment records do not reflect any diagnosis of, or treatment, for tinea pedis.

Based on a review of the evidence, the Board concludes that service connection for tinea pedis is denied.  Post-service treatment records reveal that tinea pedis has not been shown at any time since the claim for service connection.  The overall evidence of record weighs against a finding that the Veteran has a currently diagnosed skin disorder.  

The Board acknowledges that the Veteran had tinea pedis in service.  However, tinea pedis was noted on the enlistment examination.  Consequently, the Board concludes that the Veteran was not in sound condition at entrance and her tinea pedis was a preexisting condition.  The post-service evidence, including the 2011 VA examination, fail to show that the Veteran currently has tinea pedis.  The examiner specifically opined that the Veteran's symptoms had resolved and there was no current condition.  In this case, as the 2011 examination was formed after interviewing and examining the Veteran, the Board accords it great probative value.  It is also uncontradicted.  No medical professional has provided any opinion indicating that the Veteran currently has tinea pedis.  There are no treatment records reflecting that the Veteran has had tinea pedis at any time during this appeal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, for the reasons set forth above, the overall evidence of record weighs against a finding of tinea pedis at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of tinea pedis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed her claim for service connection for tinea pedis in June 2010 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for tinea pedis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for tinea pedis is denied.  See 38 U.S.C.A §5107 (West 2014).

	B.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration:  the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as noted in the discussion below, the effects of pain on use, functional loss, and incoordination were taken into account in assessing the range of motion of the Veteran's service-connected joint disabilities.

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, when evaluating the reduction of excursion due to pain, not all painful motion constitutes limited motion.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-40 (2011).  Pain on motion can only be characterized as limiting pain constituting functional loss when the evidence shows the pain actually affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, or endurance.  Id. at 37.  In other words, pain may cause a functional loss, but pain, by itself, does not constitute a functional loss.  Id., at 36.  In Mitchell, the United States Court of Appeals for Veterans Claims (Court) held that the evaluation of painful motion as limited motion only applies when limitation of motion is 0-percent disabling (i.e., noncompensable) under the applicable DC.  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003 concerning arthritis, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.  Moreover, where the DC is not predicated on the loss of range of motion, or the Veteran already has the highest available rating based on restriction of motion, the provisions regarding pain in 38 C.F.R. §§ 4.40 and 4.45 do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); Johnston, 10 Vet. App. at 84-85.

A distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  


		1.  Bilateral Pes Planus

The Veteran's pes planus is rated as 30 percent disabling under 38 C.F.R. § 4.71a, DC 5276, which evaluates impairment from acquired flatfoot. 

Pursuant to DC 5276, a 30 percent evaluation is warranted for severe bilateral disability when there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  38 C.F.R. § 4.71a, DC 5276 (2015). 

A 50 percent evaluation is warranted when there is a pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  Id. 

The Veteran's STRs prior to her discharge in June 2010 do not show symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The Veteran was afforded a VA examination in March 2011.  She reported treating her foot pain with boot inserts in 2009.  There was no current treatment.  The Veteran reported pain in the plantar aspect of her bilateral feet.  She reported moderate flare-ups of foot disease that occurred every one to two months and lasted for hours.  Examination revealed that there were no callouses or corns.  For her right foot, there were no abnormal findings.  She had weight bearing line over or medial to great toe.  There was minimal pronation and low arch.  Achilles was vertically aligned with no pain at rest or with manipulation.  For her left foot, there was painful motion and tenderness.  The left ankle was tender at Achilles and lateral aspect.  She had minimal pronation and low arch.  Achilles was vertically aligned with some tenderness.  There was no pain at rest, but there was pain on manipulation of the foot.  There was no abnormal shoe wear noted.  Planter flexion reflex was normal bilaterally.  Muscle tone was normal and there was no atrophy.  The Veteran's disability had no effect on her usual occupation.  It affected her usual daily activities as she had pain after standing for greater than two hours.

Post-service treatment records do not show treatment pertaining to her bilateral pes planus.  There is no indication of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances in her treatment records.

Based on a review of the evidence, the Board concludes that an initial rating in excess of 30 percent is not warranted at any time since the award of service connection.  The next higher rating of 50 percent is warranted for pronounced bilateral disability as evidenced by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-Achilles on manipulation, not improved by orthopedic shoes or appliances.   The March 2011 examination does not show such symptoms.  Although the Veteran had pronation, it was noted to be minimal bilaterally and not marked.  While she had tenderness on her left foot, the examination report does not reflect that it was extreme.  Physical examination did not reveal marked inward displacement or severe spasm of the tendo-Achilles on manipulation.  Additionally, the Veteran's treatment records have not shown such symptomatology.  No medical professional has provided any opinion indicating that the Veteran's bilateral pes planus is pronounced and symptoms supporting such finding have not been shown at any time since the award of service connection.  Therefore, the evidence fails to show that an initial rating in excess of 30 percent is warranted. 

In reaching this conclusion, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40 (a little used part of the musculoskeletal system due to pain may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like).  The VA examination report reflects that the Veteran's pain on use and the functional loss it resulted in were taken into account.  Neither the examination or treatment records shows that the Veteran had muscle atrophy or other evidence of disuse.  Accordingly, the criteria for an initial rating in excess of 30 percent for limitation of motion for the Veteran's service-connected bilateral pes planus have not been met. 38 C.F.R. § 4.71a, DC 5276.

For these reasons, the Board finds that the criteria for an initial rating in excess of 30 percent for bilateral pes planus is not warranted.

		2.  Left Ankle

The Veteran's left ankle, status post partial tear anterior tibial fibular ligament is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5024, which evaluates impairment from tenosynovitis.  DC 5024 in turn calls for the disability to be rated on limitation of motion, as arthritis, degenerative.   Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003.

Pursuant to DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations shall be rated as 20 percent disabling, and involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  The 20 percent and 10 percent ratings based on X-ray findings without limitation of motion will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  The ankle is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

Limitation of motion of the ankle is rated 38 C.F.R. § 4.71a, DC 5271.  Pursuant to DC 5271, a 10 percent rating is warranted when there is moderate limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2015).  A 20 percent evaluation is warranted when there is marked limitation of motion.  Id.  

The Veteran's STRs show that she had 10 degrees of dorsiflexion and 30 degrees plantar flexion in September 2009.  Muscle strength was 4+/5.  There was no edema.  The Veteran was tender to palpation.  A December 2009 record shows that she had full active range of motion although dorsiflexion was limited to approximately 12 degrees.  Muscle strength was 5/5 to manual resistance and 5-/5 plantar flexion in standing.  There was no swelling or deformity.  She was mildly tender to palpation.  A January 2010 record shows that her gait was within normal limits, but not quite symmetrical, hopping left lower extremity as compared to right lower extremity.  There was no swelling or deformity.  She had full active range of motion to include dorsiflexion to 18-20 degrees.  Muscle strength was 5/5 to manual resistance and 5-/5 plantar flexion in standing.  The Veteran had mild tenderness to palpation.  She was diagnosed with instability status post old sprain.  A record dated in February 2010 reveals that her gait was again within normal limits, but not quite symmetrical, hopping left lower extremity as compared to right lower extremity.  There was no swelling or deformity.  She had full active range of motion to include dorsiflexion to 18 degrees.  Muscle strength was 5/5 to manual resistance and 5/5 plantar flexion in standing.  The Veteran was not tender to palpation.  She was again diagnosed with instability status post old sprain.

At the March 2011 VA examination, the Veteran reported that her disability had become progressively worse since onset.  She reported having moderate flare-ups that occurred every one to two months and lasted for hours.  She reported having no additional limitation of motion or other functional impairment during the flare-up and that the cramp went away after medication lasting an hour during flare-up.  There were no flare-ups of joint disease.  Examination revealed tenderness to palpation on the lateral aspect of the left ankle and lateral Achilles area.  There was no joint ankylosis, other objective joint abnormalities, or inflammatory arthritis.  Range of motion testing revealed dorsiflexion to 20 degrees with pain; plantar flexion to 45 degrees; adduction to 25 degrees with pain; abduction to 45 degrees; inversion to 30 degrees; and inversion to 10 degrees.  There was objective evidence of pain on motion.  Following repetition, there continued to be objective evidence of pain on motion but no additional limitations of motion.  The examiner commented that they heard a pop/crepitus during exam.  Ankle jerk reflex was normal of 2+ and plantar reflex was normal.  Muscle strength was 5/5 for dorsiflexion and plantar flexion.  Muscle tone was normal and there was no muscle atrophy.  The Veteran's disability affected her usual occupational activities in that she had decreased mobility and pain.  It also affected her usual daily activities in that she avoided running and had pain when walking fast and if jumping/impact.  

There are no post-service treatment records containing findings pertaining to the Veteran's left ankle disability.  

Based on a review of the evidence, the Board concludes that an initial rating in excess of 10 percent for the Veteran's left ankle, status post partial tear anterior tibial fibular ligament is not warranted at any time since the award of service connection under any diagnostic code.

Beginning with DC 5271, a 20 percent rating contemplates marked limitation of motion.  The Veteran's examinations and treatment records have not suggested that her left ankle disability results in marked limitation of motion.  Normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II (2015).  At worst, the Veteran was shown to have dorsiflexion limited to 10 degrees in 2009 during her service, but later records dated in 2010 and at the 2011 examination showed dorsiflexion no worse than 18 degrees. Her plantar flexion was normal to 45 degrees at the 2011 examination.  Considering that the Veteran's dorsiflexion has been shown to be worse than half of normal motion in 2009, while no worse than two degrees less than normal in 2010; and as her plantar flexion has been normal, the Board is unable to conclude that the Veteran's left ankle disability results in "marked" limitation of motion.  Furthermore, there is no evidence of atrophy and muscle strength was shown to be normal at the 2011 examination.  No medical professional has provided any opinion indicating that the Veteran has marked limitation of motion.  Therefore, the Board concludes that a rating in excess of 10 percent under DC 5271 is not warranted.  
As for DC 5003, a 20 percent rating is warranted in the absence of limitation of motion.  In this case, as the Veteran had been shown to have limitation of motion, a 20 percent rating under this diagnostic code is not warranted. 

In reaching the conclusion that a rating in excess of 10 percent is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that an increased rating for limitation of motion is not warranted.  See 38 C.F.R. § 4.40.  The examination takes into account the Veteran's functional impairment resulting from her service-connected left ankle disability.  The examination and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to her service-connected left ankle disability such that an initial rating in excess of 10 percent is warranted.  Accordingly, the criteria for an initial rating in excess of 10 percent for limitation of motion for the Veteran's service-connected left ankle, status post partial tear anterior tibial fibular ligament have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5024, 5271.

For these reasons, the Board finds that the criteria for an initial rating in excess of 10 percent have not been met.

		3.  Right Ankle

The Veteran's right ankle strain is rated as zero percent or noncompensably disabling  under 38 C.F.R. § 4.71a, DC 5024, which evaluates impairment from tenosynovitis.  DC 5024 in turn calls for the disability to be rated on limitation of motion, as arthritis, degenerative.   Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003.

As the criteria under DCs 5003 and 5271 were already discussed above, the Board will not repeat them.  

The Veteran's STRs show that she had 10 degrees of dorsiflexion and 30 degrees plantar flexion in September 2009.  Muscle strength was 4+/5.  A January 2010 record shows that her gait was within normal limits, but not quite symmetrical, hopping left lower extremity as compared to right lower extremity.  She had full active range of motion to include dorsiflexion to 18-20 degrees.  

At the March 2011 VA examination, the Veteran reported that her disability had been stable since onset.  She reported that symptoms occurred during flares of left ankle.  There were no flare-ups of joint disease.  There was no joint ankylosis, other objective joint abnormalities, or inflammatory arthritis.  Range of motion testing revealed dorsiflexion to 20 degrees; plantar flexion to 45 degrees; adduction to 25 degrees; abduction to 45 degrees; inversion to 30 degrees; and inversion to 10 degrees.  There was no objective evidence of pain on motion.  Following repetition, there continued to be no objective evidence of pain on motion and no additional limitations of motion.  Ankle jerk reflex was normal of 2+ and plantar reflex was normal.  Muscle strength was 5/5 for dorsiflexion and plantar flexion.  Muscle tone was normal and there was no atrophy.  The Veteran's disability had no effect on her usual occupation.  It affected her usual daily activities in that she had pain if walking fast.  

There are no post-service treatment records containing findings pertaining to the Veteran's right ankle disability.  

Based on a review of the evidence, the Board concludes that an initial compensable rating for the Veteran's right ankle strain is not warranted at any time since the award of service connection under any diagnostic code.

Beginning with DC 5271, a 10 percent rating contemplates moderate limitation of motion.  The Veteran's examinations and treatment records have not suggested that her right ankle disability results in moderate limitation of motion.  As noted above, normal range of motion of the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  At worst, the Veteran was shown to have dorsiflexion limited to 10 degrees in 2009 during her service, but her more recent examination showed normal motion with no pain.  Her plantar flexion was also normal to 45 degrees at the 2011 examination with no pain.  Even following repetition, there was no still objective evidence of pain and no additional limitations in motion.  Considering that the Veteran's dorsiflexion has been shown to be worse than half of normal motion in one isolated instance in 2009, while normal with no pain in 2011 and as her plantar flexion has been normal, the Board is unable to conclude that the Veteran's right ankle disability results in "moderate" limitation of motion.  Furthermore, there is no evidence of atrophy and muscle strength was shown to be normal at the 2011 examination.  No medical professional has provided any opinion indicating that the Veteran had moderate limitation of motion.  Therefore, the Board concludes that an initial compensable rating under DC 5271 is not warranted.  

As for DC 5003, when limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, involvement of two or more major joints or two or more minor joint groups without occasional incapacitating exacerbations shall be rated as 10 percent disabling.  In this case, the 2011 VA examination did not show swelling, muscle spasm, or satisfactory evidence of painful motion.  The evidence also does not show involvement of two or more major joints.  Therefore, an initial compensable rating under this diagnostic code is not warranted at any time since the award of service connection. 

In reaching the conclusion that an initial compensable rating is not warranted, the Board has considered whether the Veteran's painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  Here, even when taking into account the pain on use experienced by the Veteran, the Board finds that increased ratings for limitation of motion are not warranted.  See 38 C.F.R. § 4.40.  The examination takes into account the Veteran's functional impairment resulting from her service-connected right ankle disability.  The examination and treatment records do not show that the Veteran had muscle atrophy or other evidence of disuse due to her service-connected right ankle disability such that an initial compensable rating is warranted.  Accordingly, the criteria for an initial compensable rating for limitation of motion for the Veteran's service-connected right ankle strain have not been met.  38 C.F.R. § 4.71a, DCs 5003, 5024, 5271.
For these reasons, the Board finds that the criteria for an initial compensable rating have not been met.

		4.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral feet and ankle symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for her service-connected disabilities.  

Moreover, as the Veteran has not contended, nor does the evidence show that these disabilities render her unemployable, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for tinea pedis is denied.  

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus is denied.

Entitlement to an initial rating in excess of 10 percent for left ankle, status post partial tear anterior tibial fibular ligament is denied.

Entitlement to an initial compensable rating for right ankle strain is denied.  



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


